Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 06/10/2022 ("06-10-22 OA"), the Applicant amended the independent claim 15 and the title on 09/06/2022 ("09-06-22 Response"). The Applicant traverses the 35 U.S.C. 103 rejection of claims 1 and 16-18 as being obvious over WIPO Kim in view of WIPO Arai with arguments alone. 
Currently, claims 1 and 15-20 are pending.

Response to Arguments
Applicant's amendment to the title have overcome the objection to the Specification set forth on page 3 under line item number 1 of the 06-10-22 OA.
Applicant's amendment to claim 15 has overcome the objection to claim 15 set forth on page 3 under line item number 2 of the 06-10-22 OA.
Applicant's arguments starting on page 11 of the 09-06-22 Response have overcome the 35 U.S.C. 103 rejection of claims 1 and 16-18 as being unpatentable over WIPO Kim and further in view of WIPO Arai set forth starting on page 4 under line item number 3 of the 06-10-22 OA.

Allowable Subject Matter
Claims 1 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is allowed, because the prior art or record, singularly or in combination, fails to dispose or suggest, in combination with the other claimed elements in claim 1, Ar4 is selected from the following groups:

    PNG
    media_image1.png
    711
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    498
    553
    media_image2.png
    Greyscale



Independent claim 15 is allowed, because the prior art or record, singularly or in combination, fails to dispose or suggest, in combination with the other claimed elements in claim 15, wherein the organic compound is selected from the following compounds 1-87.

Independent claim 16 is allowed, because it refers to the allowed independent claim 1.
Claims 17 and 18 are allowed, because they depend from the allowed independent claim 16. 
Independent claim 19 is allowed, because it refers to the allowed independent claim 15.
Claim 20 is allowed, because it depends from the allowed independent claim 19. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        09 September 2022